Citation Nr: 1641555	
Decision Date: 10/26/16    Archive Date: 11/08/16

DOCKET NO. 10-49 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent prior to May 23, 2011, in excess of 20 percent from May 23, 2011 to March 17, 2015, and in excess of 40 percent from March 17, 2015 forward for lumbar anterolisthesis with degenerative disc disease (DDD).

2. Entitlement to an initial compensable rating prior to March 17, 2015 and in excess of 10 percent thereafter for left lower extremity radiculopathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to November 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. In that decision, the RO granted service connection for a low back disability and a right shoulder disability, and assigned ratings of 10 percent to each.

The RO granted increased ratings of 20 percent in June 2011 and 40 percent in October 2015 for the low back disability. The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id.

The RO also granted service connection for left lower extremity radiculopathy associated with the low back disability, effective March 17, 2015. Neurologic abnormalities associated with a spine disability are to be addressed along with the spine disability and then rated separately. See 38 C.F.R. § 4.71a, General Formula, Note 1. As such, the Board will address the issue of entitlement to an increased rating for left lower extremity radiculopathy, associated with a lumbar spine disability. As the compensable evaluation assigned effective March 17, 2015 does not span the entire period on appeal, for the purposes of this analysis a noncompensable rating will be assigned from August 21, 2009, the date of service connection for the low back disability, to March 17, 2015, the date of the compensable rating. The issue has been added as such on the title page.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran has not submitted any evidence indicating that he is unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities. Therefore, the issue of entitlement to TDIU has not been raised by the record.

The Board remanded the issues on appeal for additional development in December 2014. The requested examination having been provided, the directives have been substantially complied with and the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998). The Board also denied an increased rating for a right shoulder disability, which the Veteran did not appeal. As such, that decision is final and that issue is no longer on appeal or before the Board.

The Veteran and his wife testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in August 2014. A transcript of the hearing is associated with the Veteran's electronic claims file.

The Board has reviewed the electronic records maintained in both Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of entitlement to service connection for a cervical spine disability, to include as secondary to service-connected low back and right shoulder disabilities, was referred in the prior December 2014 Board remand, but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ). August 2014 Hearing Transcript at 21. Therefore, the Board does not have jurisdiction over it, and it is re-referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015). The AOJ should take note that the Veteran's informal claim was received prior to the change in law requiring all claims be on specific forms. It must act on his August 2014 claim.
FINDINGS OF FACT

1. Prior to May 23, 2011, the Veteran's low back disability was manifested by pain on motion, stiffness, interference with prolonged sitting, tightness, aching, tenderness, weakness, spasms, forward flexion to 90 degrees, combined range of motion of 240 degrees and a normal gait; but not by limitation of motion to 60 degrees of flexion or less, a combined range of motion of 120 degrees or less, abnormal spinal contour, ankylosis, or incapacitating episodes.

2. From May 23, 2011 to March 17, 2015, the Veteran's low back disability was manifested by moderate to severe pain, tightness, stiffness, limitations on walking, standing and sitting, aching, tenderness, and flare-ups characterized by increased pain; but not by limitation of motion of the thoracolumbar spine to 30 degrees or less, ankylosis, or incapacitating episodes.

3. From March 17, 2015 forward, the Veteran's low back disability has been manifested by pain on movement, flare-ups every one and a half months, forward flexion to 30 degrees or less, and guarding resulting in abnormal spinal contour; but not by ankylosis or incapacitating episodes.

4. Prior to March 17, 2015, the Veteran's left lower extremity radiculopathy was manifested by radiating pain and decreased reflexes, resulting in mild incomplete paralysis of the sciatic nerve.

5. From March 17, 2015 forward, the Veteran's left lower extremity radiculopathy has been manifested by decreased reflexes, mild paresthesias and mild constant pain, resulting in mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent prior to May 23, 2011 for a low back disability have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2015).

2. The criteria for a rating in excess of 20 percent from May 23, 2011 to March 17, 2015 for a low back disability have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2015).

3. The criteria for a rating in excess of 40 percent from March 17, 2015 forward for a low back disability have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2015).

4. The criteria for an increased rating of 10 percent, but no higher, from August 21, 2009 to March 17, 2015 for left lower extremity radiculopathy have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2015).

5. The criteria for a rating in excess of 10 percent from March 17, 2015 forward for left lower extremity radiculopathy have not been met or approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

A. 
Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claim. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

B. 
Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. The Veteran's private chiropractic records have been associated with the claims file. 

The Veteran has mentioned in-service medical records that appear to still be outstanding, specifically from the Ft. Benning Army Hospital emergency room and the Williams Air Force Base emergency room. However, the duty to assist applies only to relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). Relevant records are those records that have a reasonable possibility of helping to substantiate the Veteran's claim. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (quoting 38 C.F.R. § 3.159(c)(3)) (finding that while all reasonably identified VA treatment records regardless of relevance must be obtained, only relevant service treatment records need to be obtained). In an increased rating claim, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Here the Veteran has indicated that the records at issue are from 1970 and 1974 to 1975, respectively, while the current period on appeal dates back to August 21, 2009. As the central issue in this appeal is the severity of the Veteran's disability during the period on appeal, in-service medical records from 1970, 1974, and 1975 do not have a reasonable probability of showing that, during the period from August 21, 2009 forward, the Veteran's low back disability has been worse than his current rating. Golz, 590 F.3d 1317; see also Sullivan, 815 F.3d 786. As these records are not relevant, VA had no duty to obtain them. Id.; 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). No other relevant records have been authorized for release and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in November 2009, May 2011, and March 2015. The examinations were adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examinations, and conducted thorough medical examinations of the Veteran.

Based on the foregoing, the Board finds the examination report to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's increased rating claims. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Since VA has obtained all relevant records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. Increased Schedular Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco, 7 Vet. App. at 58. That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered. See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995). Consideration must also be given to weakened movement, excess fatigability and incoordination. 38 C.F.R. § 4.45.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran contends he is entitled to increased ratings for the low back and left lower extremity disabilities. The Board will address each in turn, applying the general principles laid out above as well as the specific rating criteria governing each disability.
A. Low Back Disability

The Veteran's low back disability is rated under Diagnostic Code 5243. All spine disabilities covered by Diagnostic Codes 5235 to 5243 are rated according to the General Rating Formula for Diseases and Injuries of the Spine (General Formula) based on limitation of motion. 38 C.F.R. § 4.71a, General Formula. Under the General Formula, the spine is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. Id.

Under the General Formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, muscle spasm, guarding or localized tenderness not resulting in abnormal gain or spinal contour, or vertebral body fracture with loss of 50 percent or more of the height. 38 C.F.R. § 4.71a, General Formula.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. Id.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine. Id. A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine. Id. 

Concerning disabilities affecting the spine, any associated objective neurologic abnormalities are evaluated separately under an appropriate Diagnostic Code. 38 C.F.R. § 4.71a, General Formula, Note 1. For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. Id. at Note 2. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation, with the normal combined range of motion of the thoracolumbar spine being 240 degrees. Id.

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one of more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching. Id. at Note 5. Fixation of a spinal segment in neutral position always represents favorable ankylosis. Id.
Back disabilities rated under Diagnostic Code 5243 may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Incapacitating Episodes Formula), which applies to Intervertebral Disc Syndrome (IVDS). 38 C.F.R. § 4.71a, Incapacitating Episodes Formula. An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician." 38 C.F.R. § 4.71a, Diagnostic Code 5243, Incapacitating Episodes Formula, Note 1.

The Veteran contends he is entitled to increased ratings in excess of 10 percent prior to May 23, 2011, in excess of 20 percent from May 23, 2011 to March 17, 2015, and in excess of 40 percent thereafter. For the purposes of clarity, the Board will address each period in turn, moving in chronological order from earliest to latest.

During the period prior to May 23, 2011, the Veteran reported pain on movement, limitation of motion, interference with sitting and standing, cramping, weakness, spasms and stiffness, all of which he is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). There is no evidence these statements are not credible, and therefore they are entitled to probative weight.

The Veteran was provided with a VA examination in November 2009. The examiner noted the Veteran's subjective reports of pain with prolonged sitting, stiffness, cramping at night, decreased motion, and weakness. The examiner noted that the Veteran did not endorse flare-ups of any severity. On examination the Veteran had forward flexion to 90 degrees, extension to 30 degrees, left and right lateral flexion to 30 degrees and left and right lateral rotation to 30 degrees, resulting in a combined range of motion of 240 degrees. 

There was pain on movement, but no further loss of motion or function due to pain or other factors after repetitive testing. The examiner found no evidence of abnormal spinal contour, guarding, atrophy, tenderness or weakness. There is no evidence the examiner was not competent or credible, and as the report was based on the evidence of record and an objective examination it is entitled to significant probative weight concerning the severity of the disability at the time of the examination. Nieves-Rodriguez, 22 Vet. App. 295.

Private and VA treatment records during this period reflect on-going complaints of and treatment for low back pain, tightness, spasms and tenderness. An August 2009 VA treatment record noted an old compression fracture of the low back with no evidence of loss of disc height. Another October 2009 treatment record noted a functional range of motion with some limitation towards the end in each direction, but these limitations were not expressed in degrees. Treatment records during this period are silent for further range of motion testing expressed in degrees or any notations of abnormal spinal contour or ankylosis.

Based on the foregoing, the preponderance of the evidence is against a finding that an increased rating in excess of 10 percent is warranted prior to May 23, 2011. The objective evidence does not show that the Veteran's range of motion has been limited to 60 degrees or less of forward flexion or less than 120 degrees combined, nor is there any objective evidence of abnormal spinal contour due to guarding, spasms or other factors. While the Board acknowledges the Veteran's statements concerning additional symptoms such as pain, stiffness and others, these are outweighed by the objective evidence from this period which indicates that the low back disability did not more nearly approximate the level of severity contemplated by a 20 percent rating. 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5243.

In evaluating the Veteran's current level of disability during the period prior to May 23, 2011, functional loss was considered. 38 C.F.R. §§ 4.40, 4.45. The medical evidence shows that the Veteran has complained of pain on motion, stiffness, cramping, decreased motion, tightness and weakness, which he is competent to report. Jandreau, 492 F.3d 1372. However, the November 2009 VA examiner noted these subjective complaints but, after repetitive testing, found that they did not result in any additional loss of function or range of motion. The Veteran also denied flare-ups of the low back disability at the time. As such, the Board finds that the Veteran's statements concerning further limitation due to factors such as weakness, tightness, pain and other factors are outweighed by the objective findings of the VA examiner. 38 C.F.R. §§ 4.40, 4.45, 4.59.
From May 23, 2011 to March 17, 2015, the Veteran reported experiencing moderate to severe pain, aching, tightness, limited range of motion, stiffness, limitations on walking, and flare-ups characterized by increased pain. See, e.g., August 2014 Hearing Transcript at 5-6, 12, 15-17. As the Veteran is competent to report such lay-observable symptoms and there is no evidence the statements are not credible, they are entitled to probative weight. Jandreau, 492 F.3d 1372.

The Veteran was provided with a VA examination in May 2011. The examiner recorded the Veteran's reports of moderate to severe pain and flare-ups with increased pain once every three months. The flare-ups were noted to result in further limitation of walking, but additional limitation of motion was not endorsed. The Veteran denied incapacitating episodes. On examination the Veteran had forward flexion to 60 degrees, extension to 14, left and right lateral flexion to 25 and left and right lateral rotation to 20, with no further loss of motion or functional after repetitive testing. No ankylosis was present. There is no evidence the examiner was not competent or credible, and as the report was based on the lay and medical evidence of record and an objective examination it is entitled to significant probative weight concerning the severity of the low back disability at the time of the examination. Nieves-Rodriguez, 22 Vet. App. 295.

Private chiropractic and VA treatment records reflect on-going treatment for a low back disability and complaints of pain, tightness, weakness, tenderness and spasms. However, the treatment records do not contain any further range of motion testing or notations of ankylosis of any kind.

Based on the foregoing, the preponderance of the evidence is against a finding that an increased rating in excess of 20 percent for the period from May 23, 2011 to March 17, 2015 is warranted. The objective measurements of record indicate that forward flexion has at no point been at or less than 30 degrees, or even closely approximated limitation of motion of that severity. There is no lay or medical evidence during this period of ankylosis of the lumbar or entire spine. While the Veteran has reported pain, stiffness and other symptoms, these statements are outweighed by the objective findings in the May 2011 examination report. As such, the Board finds that an increased rating in excess of 20 percent during this period is not warranted. 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5243.

In evaluating the level of disability during the period from May 23, 2011 to March 17, 2015, functional loss was considered. 38 C.F.R. §§ 4.40, 4.45. During this period the Veteran reported moderate to severe pain, tightness, aching, stiffness tenderness, limitations on walking, standing and sitting, limited range of motion and flare-ups with increased pain. However, the May 2011 VA examiner specifically noted and considered these subjective reports, and on examination found that there was no further loss of function or motion due to these factors after repetitive testing. As such, the Board finds that the Veteran's statements concerning further limitation due to factors such as weakness, fatigue, and other factors are outweighed by the objective findings of the VA examiner. 38 C.F.R. §§ 4.40, 4.45. 

While the Veteran endorsed severe flare-ups of low back pain during this period, he further indicated that these occur once every month at most. As flare-ups by their nature are a temporary worsening of the normal severity of the disability and its accompanying symptomatology, and as in this case they occurred at most once per month during this period, the Board finds that the severity of symptomatology during these flare-ups is not representative of the Veteran's baseline level of disability during this period. Further, there is no evidence of record indicating that these flare-ups result in limitation of motion to 30 degrees or less or ankylosis. As such, these flare-ups, in light of their infrequent and transient nature, do not result in the Veteran's overall disability picture more nearly approximating the level of severity contemplated by a 40 percent rating. 38 C.F.R. §§ 4.40, 4.45.

From March 17, 2015 forward, the Veteran experienced pain, restlessness, and flare-ups lasting one or two days every one and a half months. Flare-ups require treatment with ice and pain relievers. These statements are both competent and credible, and therefore are entitled to probative weight. Jandreau, 492 F.3d 1372.

A VA examination was provided in March 2015. The examiner noted subjective reports of pain on movement, and flare-ups characterized by increased pain lasting one to two days every one and a half months. The Veteran was found to have forward flexion to 30 degrees, extension to 10 degrees, left and right lateral flexion to 15 degrees and left and right lateral rotation to 30 degrees. Pain on movement and weight bearing was present, but no further limitation of function or motion was found after repeat testing. 

Guarding resulting in abnormal spinal contour was present, but there was no ankylosis, loss of use, or incapacitating episodes. There is no indication the examiner was not competent or credible, and as the opinion was based on a review of the file and an objective examination it is entitled to significant probative weight. Nieves-Rodriguez, 22 Vet. App. 295. Private and VA treatment records are silent for any treatment for a low back condition during this period.

Based on the foregoing, an increased rating in excess of 40 percent is not warranted during this period. There is no lay or medical evidence indicating that the Veteran was unable to move his thoracolumbar spine at any point during this period. The only medical evidence of record during this period is the March 2015 examination report, which indicates that the Veteran had range of motion, albeit limited, in all directions. As such, the preponderance of the evidence is against a finding that the Veteran's overall disability picture during this period more nearly approximated that contemplated by a 40 percent rating, which contemplates fixation of the lumbar spine in a neutral or an unfavorable position. 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5243.

In determining the level of disability during this period, functional loss was considered. 38 C.F.R. §§ 4.40, 4.45. The medical evidence shows that the Veteran has, at different times, complained of pain, flare-ups and limitation of motion. However, the VA examiner, after considering these subjective reports, found that there was no additional functional loss due to pain, weakness, fatigue, or incoordination upon repetitive testing and that no ankylosis was present. As such, the Board finds that the Veteran's statements concerning further limitation due to factors such as pain and other factors are outweighed by the objective findings of the VA examiner. 38 C.F.R. §§ 4.40, 4.45, 4.59.

Again, the Board notes that the Veteran endorsed the presence of flare-ups. Despite this, the examiner still specifically found that the current low back disability was not manifested by ankylosis of the lumbar spine. Further, as flare-ups are not representative of the Veteran's normal level of disability, and as the flare-ups occur only every one and a half months, the Board finds that they do not, on their own, result in the Veteran's overall disability picture more nearly approximating the level of severity contemplated by a 40 percent rating during this period. 38 C.F.R. §§ 4.40, 4.45, 4.59.

No additional higher or alternative ratings under different Diagnostic Codes can be applied for any of the periods on appeal. The Board notes that the most recent VA examination provided a diagnosis of IVDS. See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Incapacitating Episodes Formula, Note 1. The Board further notes that the Veteran has argued that he is required to ice his back during flare-ups, which results in incapacitation. However, there is no objective medical evidence of record that the Veteran has at any point been prescribed bed rest for his low back disability, with each of the three VA examiners specifically noting that the low back disability was not manifested by prescribed bed rest or incapacitating episodes. Id. As such, incapacitating episodes for VA purposes have not been shown at any point during the current appeal and therefore ratings in excess of those currently assigned based on incapacitating episodes are not warranted. Id.

When evaluating disabilities of the spine, any associated objective neurologic abnormalities are to be rated separately under an applicable Diagnostic Code. 38 C.F.R. § 4.71a, General Formula, Note 1. Here, service connection for the Veteran's left lower extremity radiculopathy has already been granted, and therefore is contemplated by that assigned rating. No other neurologic abnormalities have been noted as being associated with the Veteran's low back disability. As such, additional separate compensable ratings are not warranted at any point during the period on appeal. 38 C.F.R. § 4.71a, General Formula, Note 1.

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against an initial rating in excess of 10 percent prior to May 23, 2011, 20 percent from May 23, 2011 to March 17, 2015, and 40 percent thereafter for the Veteran's service-connected low back disability. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

B. Left Lower Extremity Radiculopathy

Diseases of the peripheral nerves are rated based on the degree of paralysis, neuritis, or neuralgia. The term "incomplete paralysis" indicates a degree of impaired function substantially less than the type of picture for "complete paralysis" given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves, Note. When the involvement is wholly sensory, the rating for incomplete paralysis should be for the mild, or, at most, the moderate degree. Id.

Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe incomplete paralysis. 38 C.F.R. § 4.123. The maximum rating which may be assigned for neuritis not characterized by such organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis. Id. Tic douloureux may be rated up to complete paralysis of the affected nerve. 38 C.F.R. § 4.124.

The terms "slight," "moderate," and "severe" are not defined in the rating schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to arrive at a just and equitable decision. Additionally, the use of such terminology by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

The Veteran's left lower extremity radiculopathy is rated under Diagnostic Code 8520, governing impairment of the sciatic nerve. 38 C.F.R. § 4.124a, Diagnostic Code 8520. Under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis. Id. A 20 percent rating is warranted for moderate incomplete paralysis, a 40 percent rating is warranted for moderately severe incomplete paralysis, and a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy. Id. An 80 percent rating is warranted for complete paralysis where the foot dangles and drops, no active movement of muscles below the knee is possible, and flexion of the knee is weakened or lost. Id.

The Veteran contends he is entitled to a compensable rating prior to March 17, 2015 and in excess of 10 percent thereafter for left lower extremity radiculopathy. Throughout the period on appeal, the Veteran has reported experiencing radiating pain into his left lower extremity of varying frequency and severity, as well as weakness and sharp sudden pain with certain actions. These statements are competent as they concern lay-observable symptoms, and as there is no evidence that the statements are not credible they are entitled to probative weight. Jandreau, 492 F.3d 1372.

The Veteran was provided neurologic evaluations as part of his spine examinations in November 2009, May 2011 and March 2015. The November 2009 examiner noted reports of radiating pain. On examination the examiner found full muscle strength, no atrophy and normal sensation, but did note decreased reflexes. The May 2011 examiner likewise noted complaints of radiating pain. This examiner also noted sensation and muscle strength to be intact in the lower extremities, but that decreased reflexes were present. Neither rendered a diagnosis of radiculopathy. Finally, the March 2015 examiner also noted complaints of radiating pain, and on examination found normal muscle strength, decreased reflexes, normal sensation, and mild paresthesias and mild constant pain. Overall the examiner found mild left lower extremity sciatica associated with the ow back disability.

There is no evidence that any of these examiners were not competent or credible, and as the opinions were based on examinations of the Veteran and a review of the medical evidence, the Board finds they are entitled to significant probative weight concerning the severity of the Veteran's left lower extremity radiculopathy. Nieves-Rodriguez, 22 Vet. App. 295. VA and private treatment records throughout the period on appeal reflect continuous complaints of pain radiating from the Veteran's low back into his left lower extremity.

Based on the evidence of record, the Board finds a rating of 10 percent, but no higher, prior to March 17, 2015 for left lower extremity radiculopathy is warranted. The evidence shows that during this period the Veteran's symptoms have been entirely sensory in nature, specifically radiating pain, paresthesias, and decreased reflexes. These symptoms were determined by the March 2015 examiner to support a diagnosis of left lower extremity radiculopathy that overall was mild in nature. As the medical evidence shows that the Veteran's type and level of symptomatology has been consistent throughout the appellate period, the March 2015 examiner's diagnosis of left lower extremity radiculopathy and evaluation of its severity is equally applicable to the period prior to the examination as it is to the period following the examination. 

In short, if the symptoms have been consistent throughout the period on appeal and were sufficient to support a diagnosis of mild left lower extremity radiculopathy in March 2015, then it stands to reason that they were sufficient to support such a diagnosis and evaluation prior to March 2015. Therefore, the Board finds that an increased rating in excess of 10 percent prior to March 17, 2015 is warranted. 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520. 

However, an increased rating in excess of 10 percent for left lower extremity radiculopathy is not warranted during any period on appeal. When involvement is wholly sensory in nature, the rating for the disability should be mild, or at most moderate. 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves, Introductory Note. In this case, the Veteran's symptomatology has been wholly sensory during the entire period on appeal and his symptoms were determined in March 2015 to result in only mild overall impairment of the left lower extremity sciatic nerve. There is no evidence of record indicating that the Veteran's left lower extremity radiculopathy was manifested by any physical signs or symptoms, such as muscle weakness or atrophy. 

While the Board notes that the Veteran has on occasion reported severe radiating pain and other symptoms, the Board finds that these statements concerning the severity of sensory symptomatology to be outweighed by the March 2015 examiner's overall determination that the left lower extremity is overall results in mild impairment. As such, the Board finds that the preponderance of the evidence is against a finding that a rating in excess of the 10 percent assigned herein is warranted in this case. 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520.

No additional higher or alternative ratings under different Diagnostic Codes can be applied in this case during this period. There is no evidence of involvement of other nerves. 38 C.F.R. § 4.124a, Diagnostic Codes 8521-8530. Increased ratings based on neuralgia and neuritis, which are based on the rating schedule for disabilities of the peripheral nerves, are not also warranted in this case. 38 C.F.R. §§ 4.123, 4.124. There is no evidence of tic douloureux. 38 C.F.R. § 4.124.

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Based on the evidence of record, an increased rating of 10 percent, but no higher, from August 21, 2009 to March 17, 2015 for left lower extremity radiculopathy is warranted. However, the preponderance of the evidence is against an initial rating in excess of 10 percent from March 17, 2015 forward. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the increased rating claim as to that period is denied.

III. Extraschedular Ratings

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.
A. Low Back Disability

Neither the first nor the second Thun element is satisfied here. The Veteran's low back disability is manifested by flexion limited to 30 degrees at worst, pain on movement, limitation on standing, walking and sitting, stiffness, weakness, tenderness, flare-ups of varying frequency and severity, aching, tenderness, and spasms. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the General Formula. See 38 C.F.R. § 4.71a, Diagnostic Code 5243. For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37. 

For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. While some of the Veteran's symptoms are not directly contemplated by the rating criteria, such as pain on movement, weakness and stiffness, they are inherently contemplated by the criteria as their effect on range of motion is directly considered when assigning the Veteran's disability rating. In short, there is nothing exceptional or unusual about the Veteran's low back disability because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, referral for extraschedular consideration is not warranted.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present. In particular, the Veteran does not contend, and the evidence does not show, that his low back disability has caused marked absence from work or has resulted in any hospitalizations. 38 C.F.R. § 3.321(b)(1). Thus, even if his disability picture was exceptional, referral would not be warranted.

B. Left Lower Extremity Radiculopathy

Neither the first nor second Thun element has been met. The Veteran's service-connected left lower extremity radiculopathy is manifested by radiating pain, paresthesias, and decreased reflexes. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the Rating Schedule for Diseases of the Peripheral Nerves, which contemplates the overall level of impairment resulting from both sensory and physical manifestations. See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.

Based on the evidence of record, the schedular rating criteria reasonably describe the Veteran's disability picture, as the criteria contemplate the overall severity of the bilateral upper and lower extremity radiculopathy, in light of all of the subjective and objective physical and sensory symptomatology associated therewith. In short, there is nothing exceptional about the Veteran's left lower extremity radiculopathy as the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, extraschedular referral is not warranted in this case.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present. In particular, the Veteran does not contend, and the evidence of record does not suggest, that his left lower extremity radiculopathy has caused marked absence from work or has resulted in any hospitalizations. 38 C.F.R. § 3.321(b)(1). Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

C. Johnson v. McDonald

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (2014). In this case, the Veteran is service connected for posttraumatic stress disorder (PTSD), a low back disability, a right shoulder disability, a left little finger scar, bilateral knee disabilities, bilateral ankle disabilities, left lower extremity radiculopathy, residuals of a left little finger fracture, and a chest scar. The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's low back disability and left lower extremity radiculopathy combine or interact either with one another or his other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.
















	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an increased rating in excess of 10 percent prior to May 23, 2011 for lumbar anterolisthesis with DDD is denied.

Entitlement to an increased rating in excess of 20 percent from May 23, 2011 to March 17, 2015 for lumbar anterolisthesis with DDD is denied.

Entitlement to an increased rating in excess of 40 percent from March 17, 2015 forward for lumbar anterolisthesis with DDD is denied.

Entitlement to an increased rating of 10 percent, but no higher, from August 21, 2009 to March 17, 2015 for left lower extremity radiculopathy is granted, subject to regulations applicable to the payment of monetary benefits.

Entitlement to an increased rating in excess of 10 percent from March 17, 2015 forward for left lower extremity radiculopathy is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


